On Rehearing
SIMPSON, Justice.
We are still convinced no error to reverse is made to appear, but will defer to the earnest argument of counsel to make this brief response.
No constitutional beneficence is accorded any defendant by requiring the court ex mero motu to exclude improper argument of counsel, although error will not be pronounced for such action in a proper case. If improper argument is made, the point must be preserved below somewhere in the course of the proceedings in order to invite a review. As indicated on original deliverance, the point here contended for was not preserved either pending trial or in the motion for a new trial. The guilt of the defendant seems beyond doubt and it would be improper for this court to make shipwreck of the rules of appellate procedure to seize upon some technicality — if possible — in order to reverse his case.
The ruling of Judge McElroy regarding the taking of the exception in effect denied the claim of appellant that an exception was taken — his conclusion being “ * * * the Court cannot and does not find or adjudge that an exception was taken to said ruling.” We do review that ruling with the usual presumption attending a hearing below on evidence heard ore tenus. Being so, we reassert that appellant did not discharge his burden of establishing error. Also, we still entertain the view that although the confused statement of the solicitor might, in part, be interpreted to have been a comment on the defendant’s failure to testify, when the entire statement is viewed in context it is also subject to the interpretation we accorded it on original deliverance. True, as a matter of judicial precaution, the court could have well excluded the argument, but to pronounce his failure in that regard to be error to reverse would, as we have stated, be out of order. The case of May v. State, 209 Ala. 72, 95 So. 279, is to be differentiated in two respects: first, in that there, there were no preceding remarks of the solicitor which illustrated its import or indicated other than that the comment was on the defendant’s failure to testify; second, in that case an exception was duly reserved to the court’s action in overruling the defendant’s objection. The case there cited of Stone v. State, 105 Ala. 60, 17 So. 114, on the matter of review is more analogous to the one at bar where no exception was reserved to the ruling of the court, the holding being that no error to reverse was made to appear. See also Baker v. State, 122 Ala. 1, 26 So. 194.
On the question of review and the necessity of preserving the point somewhere in the course of the proceedings, Judge Stone long ago in Cross v. State, 68 Ala. 476, 484, in quoting from *109the Wisconsin case of Brown v. Swineford, 44 Wis. 282, 28 Am.Rep. 582, which case held that it was the duty of the court to interfere when improper remarks of counsel had been made, said: “We sum up, lest we be misunderstood. There must be objection in the court below, the objection overruled, and an exception reserved.” The only enlargement of this rule is that where the argument is so greatly prejudicial that its harmful effect is viewed as ineradicable, it may be made a ground for a motion for a new trial. Cases, supra; Bell v. State, 227 Ala. 254, 149 So. 687; American Ry. Express Co. v. Reid, 216 Ala. 479, 484, 113 So. 507.
Application for rehearing overruled.
All the Justices concur.